The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 16, 2014

                                        No. 04-13-00631-CR

                                        Jose HERNANDEZ,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR6911
                       Honorable Philip A. Kazen, Jr., Judge Presiding

                                          ORDER
        Appellant’s counsel Victor M. Valdés has filed a motion to withdraw as Appellant’s
attorney. However, the motion does not contain a statement that Appellant was notified in
writing of Appellant’s right to object to counsel’s motion to withdraw. See TEX. R. APP. P.
6.5(a), (b); Rivera v. State, 130 S.W.3d 454, 458 (Tex. App.—Corpus Christi 2004, no pet.).
       Counsel’s motion is DENIED without prejudice.
      Nevertheless, we ABATE this appeal to the trial court. See Duncan v. State, 653 S.W.2d
38, 40 (Tex. Crim. App. 1983). We ORDER the trial court to conduct a hearing within
TWENTY DAYS of the date of this order, and address the following questions:
       (1)     Does Appellant desire to prosecute his appeal?

       (2)     Has Appellant been notified of Attorney Victor M. Valdés’s motion to withdraw
               and Appellant’s right to object to the motion? See TEX. R. APP. P. 6.5(a)(4).

       (3)     Is Appellant indigent?

        The trial court may, in its discretion, receive evidence on the questions by sworn affidavit
from Appellant. If the trial court grants Attorney Valdés’s motion to withdraw, Appellant
desires appointed counsel to prosecute his appeal, and Appellant is indigent, the trial court shall
appoint new counsel. See TEX. CODE CRIM. PROC. ANN. art. 26.04 (West 2013).
        We ORDER the trial court clerk to file a supplemental clerk’s record in this court, not
later than THIRTY DAYS from the date of this order. The supplemental record shall include (1)
copies of any documentary evidence admitted, (2) the trial court’s order granting or denying the
motion to withdraw, and, if applicable, (3) the trial court’s order appointing new appellate
counsel.

       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court